FILED
                            NOT FOR PUBLICATION                            NOV 21 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50510

               Plaintiff - Appellee,             D.C. No. 3:13-cr-01189-LAB

  v.
                                                 MEMORANDUM*
DIEGO BELTRAN, a.k.a. Deigo Beltran,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Diego Beltran appeals from the district court’s judgment and challenges the

67-month sentence imposed following his guilty-plea conviction for importation of

methamphetamine and cocaine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Beltran contends that the district court legally erred when it denied his

request for a role adjustment under U.S.S.G. § 3B1.2(b). Specifically, he argues

that the court misinterpreted and misapplied the Sentencing Guidelines by (i)

failing to compare his conduct to that of other participants involved in the offense,

including more culpable individuals, and (ii) focusing narrowly on the offense of

conviction, rather than the larger criminal scheme. We review the district court’s

interpretation of the Guidelines de novo and its factual finding that a defendant is

not a minor participant for clear error. See United States v. Rodriguez-Castro, 641
F.3d 1189, 1192 (9th Cir. 2011). The record reflects that the district court applied

the correct legal standard, assessing Beltran’s culpability relative to that of other

participants in the overall criminal scheme and by looking at the totality of the

circumstances. See U.S.S.G. § 3B1.2 cmt. n.3(A) & (C); United States v. Hurtado,

760 F.3d 1065, 1068-69 (9th Cir. 2014). Moreover, because Beltran failed to

establish that he was substantially less culpable than the average participant, the

district court did not clearly err by denying the adjustment. See Rodriguez-Castro,
641 F.3d at 1193.

      AFFIRMED.




                                            2                                     13-50510